Citation Nr: 1009102	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1968 to November 
1971 and from March 1975 to June 1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Veteran testified at a video hearing before the 
undersigned in October 2008.  A transcript of the hearing is 
associated with the claims file and has been reviewed.

In January 2009, the Board issued a decision that denied the 
above claim.  On appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a September 2009 Order 
vacating the January 2009 Board decision and remanding the 
appeal for readjudication consistent with the parties' Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's September 2009 Joint Motion for 
Remand, additional development is required prior to the 
adjudication of the Veteran's claim.  In particular, the 
September 2009 joint motion contends that the Veteran was not 
afforded adequate notice with regard to his claim to reopen a 
previously denied service connection claim for a bilateral 
shoulder disorder.  Specifically, the Board's decision 
referred to a March 2004 notice letter that provided the 
information necessary to reopen a previously denied claim.  
However, this letter was sent in connection with a prior 
claim to reopen that was finally denied in June 2004, rather 
than in connection with the Veteran's current claim to reopen 
that was filed in April 2005.  Additionally, the March 2006 
notice letter that was sent in connection with the current 
claim to reopen failed to provide notice information 
regarding the evidence necessary to reopen his claim.  

The Board notes that, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In particular, with regard to the issue of reopening the 
claim for service connection for a bilateral shoulder 
disorder, the Board notes that in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  To satisfy this 
requirement, a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial, should be provided.  As the Veteran was 
not provided with the required notice, the Board finds that 
with respect to the aforementioned issue, the Veteran's 
appeal must be remanded to provide this notice.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be furnished a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in compliance with the 
holding of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that 
includes an explanation as to the 
evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for a 
bilateral shoulder disorder.  The 
notice must also describe the bases for 
the denial in the prior June 2004 RO 
decision and describe what evidence 
would be necessary to substantiate that 
element or elements required to 
establish service connection that were 
found insufficient in that previous 
denial.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


